DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Applicant’s claim for domestic benefit under 35 U.S.C. 119(e) is acknowledged.

Information Disclosure Statement
	The information disclosure statement submitted has been considered by the Examiner and made of record in the application file.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-8, 13, 16-18, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Steiner et al. WO 2019/018332.
Consider claim 1, Steiner discloses a method of generating a task output for executing a plurality of operations of a neural network on one or more processing devices, wherein the task output comprises, for each of the plurality of operations of the neural network, a respective decision for a particular optimization task (see fig. 1; “placement 112”), the method comprising: obtaining data (see fig. 1; input data 110) representing a graph characterizing the plurality of operations of the neural network (see [0027]: “…the input data 110 includes data that represents a computational graph G having vertices that represent M operations…”), wherein each node of the graph characterizes an operation of the neural network and each edge of the graph characterizes data dependency between the operations (see fig. 4 and [0069]: “…computational graph 450 includes vertices that represent operations 402-416. The computational graph 450 further includes edges 432-450 that represent data communicated between the operations…”); processing the data representing the graph using a graph embedding neural network to generate an embedding of the graph (see fig. 1; Grouper Neural Network 104 outputting Grouper Output 105); and processing the embedding of the graph using a policy neural network to generate the 
However, Steiner does not explicitly disclose task.
Nevertheless, Steiner discloses placement P is an assignment (see [0027; 0043]).
Therefore, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed subject matter to slightly modify and replace the use of assignment with task and achieve the same trivial solution and yield predictable results.
Consider claim 2 as applied to respective claim, Steiner as modified discloses the embedding of the graph comprises a respective node embedding of each node of the graph (see fig. 2; embedding).
Consider claim 3 as applied to respective claim, Steiner as modified discloses processing the data representing the graph using the graph embedding neural network comprises, at each of a plurality of embedding time steps: receiving a current embedding of each node of the graph generated during a previous embedding time step(see [0052]; “…devices are outputted in the same order as the input group embeddings, i.e. the operations in the first operation group will be placed on the device outputted by the first decoding time step, and so on…”); combining, for each particular node of the graph, the respective current embedding of each neighboring node of the particular node to generate a neighborhood embedding of the particular node (see [0038: “…for each of the operation groups, a respective group embedding by combining the operation embeddings …”); and combining, for each node of the graph, the current embedding of the node and the neighborhood embedding of the node to generate a new embedding of the node (see fig. 2; [0046]: “…combines the property embeddings to generate the operation embedding…”).
Consider claim 4 as applied to respective claim, Steiner as modified discloses processing the data representing the graph using the graph embedding neural network further comprises, at a first embedding time step: generating an initial embedding for each node of the graph using features of the node, wherein the features comprise one or more of: an operation type of the operation characterized by the node, an output shape of an output of the operation characterized by the node, or a respective identification for each neighboring node of the node (see fig. 2, 272; including Type Output Shape, Adj.).
Consider claim 5 as applied to respective claim, Steiner as modified discloses combining the current embedding of a particular node and the neighborhood embedding of the particular node comprises: concatenating the current embedding of the particular node and the neighborhood embedding of the particular node to generate a combined embedding of the particular node (see [0045]: “…grouper neural network 104 is a feedforward neural network. In particular, the grouper neural network 104 includes one or more feed forward neural network…”); and processing the combined embedding of the particular node using one or more fully-connected neural network layers to generate the new embedding of the particular node (see [0052]: “…Each device has its own embedding, which may be learned during the training process or fixed, which is then fed as a decoder input to the next decoding time ste…”).
Consider claim 6 as applied to respective claim, Steiner as modified discloses combining the respective embedding of each neighboring node of a particular node comprises: processing, for each neighboring node of the particular node, the current embedding of the neighboring node using an affine transformation to generate a processed embedding for the neighboring node; processing, for each neighboring node of the particular node, the processed embedding of the neighboring node using a sigmoid activation function to generate an activation embedding for the neighboring node (implicit features of a feed forward neural network); and combining the respective activation embedding of each neighboring node of the particular node by processing the activation embeddings using a max pooling layer (see [0045]: “…grouper neural network 104 includes one or more feed forward neural network layers followed by a softmax grouper neural network layer …”).
Consider claim 7 as applied to respective claim, Steiner as modified discloses the particular optimization task is one of: a device placement task, wherein each of the plurality of operations of the neural network is assigned a particular processing device of the one or more processing devices (see [0027]: “…device placement system 100 aims to determine a placement…”); an operation scheduling task, wherein each of the plurality of operations of the neural network is assigned a priority, and wherein each processing device comprises a priority-based scheduler that maintains a priority queue of the operations assigned to the processing device (see [0043]; “…system 100 can schedule the operations of the machine learning model for processing by the plurality of hardware devices, i.e., causing the operations of the machine learning model to be executed…”); or an operation fusion task, wherein a plurality of selected operations of the neural network are determined to be executed as if the selected operations were a single operation (see fig. 1; placement).
Consider claim 8 as applied to respective claim, Steiner as modified discloses the graph embedding neural network and the policy neural network have been trained end-to-end by updating parameters .theta. of the neural network using an objective function that characterizes an expected runtime of respective operations characterized by each of a plurality of candidate graphs (see [0063-0064]: “…running time that it takes to perform a complete execution of operations of a machine learning model under a placement d…”).
Consider claim 13 as applied to respective claim, Steiner as modified discloses executing the plurality of operations of the neural network on the one or more processing devices using the generated task output (see [0043]: “…manages the execution of the machine learning model so that the other system can place the operations across the devices according to the final placement.…”).
Consider claim 16 as applied to respective claim, Steiner as modified discloses the method further comprises generating a respective task output for each of a plurality of optimization tasks, wherein each task output comprises, for each of the plurality of operations of the neural network, a respective decision for the corresponding optimization task, and wherein processing the embedding of the graph using a policy neural network comprises: at a first time step corresponding to a first optimization task of the plurality of optimization tasks (see [0052-0054]): generating a first task embedding from the embedding of the graph (see fig. 2; eN); and processing the first task embedding using the policy neural network to generate a first task output for the first optimization task (see fig. 2; d1); and at each of one or more subsequent time steps each corresponding to a respective optimization task of the plurality of optimization tasks: processing the task output of a previous time step to generate a subsequent task embedding (see fig. 2; d1; 262 input to d2); and processing the subsequent task embedding using the policy neural network to generate a subsequent task output for the corresponding optimization task (see fig. 2; 252).
Consider claim 17 as applied to respective claim, Steiner as modified discloses processing the task output of a previous time step comprises combining the task embedding of the previous time step and the task output of the previous time step to generate the subsequent task embedding (see fig. 2; d2 combine d1 and 262).
Consider claim 18 as applied to respective claim, Steiner as modified discloses combining the task embedding of the previous time step and the task output of the previous time step to generate a subsequent task embedding comprises: computing a sum of the task embedding and the task output of the previous time step to generate a summed representation; and processing the summed representation using layer normalization to generate the subsequent task embedding (see [0052-0054]: details of neural network).

Examiner Note: See detailed independent claim 1 rejection for the remaining independent claim rejections.

Consider claim 23, Steiner discloses a system comprising one or more computers and one or more storage devices storing instructions that are operable, when executed by the one or more computers, to cause the one or more computers to perform operations for generating a task output for executing a plurality of operations of a neural network on one or more processing devices, wherein the task output comprises, for each of the plurality of operations of the neural network, a respective decision for a particular optimization task, the operations comprising: obtaining data representing a graph characterizing the plurality of operations of the neural network, wherein each node of the graph characterizes an operation of the neural network and each edge of the graph characterizes data dependency between the operations (see figs. 1 and 4); processing the data representing the graph using a graph embedding neural network to generate an embedding of the graph (see figs. 1 and 4); and processing the embedding of the graph using a policy neural network to generate the 
However, Steiner does not explicitly disclose task.
Nevertheless, Steiner discloses placement P is an assignment (see [0027; 0043]).
Therefore, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed subject matter to slightly modify and replace the use of assignment with task and achieve the same trivial solution and yield predictable results.
Consider claim 24, Steiner discloses a computer storage medium encoded with a computer program, the program comprising instructions that are operable, when executed by a data processing apparatus, to cause the data processing apparatus to perform operations for generating a task output for executing a plurality of operations of a neural network on one or more processing devices, wherein the task output comprises, for each of the plurality of operations of the neural network, a respective decision for a particular optimization task, the operations comprising: obtaining data representing a graph characterizing the plurality of operations of the neural network, wherein each node of the graph characterizes an operation of the neural network and each edge of the graph characterizes data dependency between the operations (see figs. 1 and 4); processing the data representing the graph using a graph embedding neural network to generate an embedding of the graph (see figs. 1 and 4); and processing the embedding of the graph using a policy neural network to generate the 
However, Steiner does not explicitly disclose task.
Nevertheless, Steiner discloses placement P is an assignment (see [0027; 0043]).
Therefore, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed subject matter to slightly modify and replace the use of assignment with task and achieve the same trivial solution and yield predictable results.


Allowable Subject Matter
Claims 9-12, 14-15, and 19-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                      P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Fayyaz Alam whose telephone number is (571) 270-1102. The Examiner can normally be reached on Monday-Friday from 9:30am to 7:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

Fayyaz Alam


July 16, 2022

/FAYYAZ ALAM/
Primary Examiner, Art Unit 2662